Citation Nr: 0718907	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-22 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for damage to two front 
teeth (teeth #8 and #9).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from June 1975 to June 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1975 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for damage to two front teeth (#8 
and #9).


FINDINGS OF FACT

In June 2007 the Board was notified by the mother of the 
appellant that the appellant died on April [redacted], 2007.  A copy 
of a death certificate was provided.



CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1302 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant or a survivor of 
the decedent claimed as the common-law spouse of the 
appellant.  38 C.F.R. § 20.1106 (2006).



ORDER

The appeal is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


